Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT is made and entered into effective as of
February 10, 2012, by and between PARKSIDE/GRAND RESERVE, LTD., a Texas limited
partnership (“Seller”), and TRINSIC ACQUISITION COMPANY, LLC, a Delaware limited
liability company (“Buyer”).

WHEREAS, Seller is the owner of the Property (as such term is defined below);
and

WHEREAS, Seller desires to sell the Property to Buyer, and Buyer desires to
purchase the Property from Seller, on the terms and conditions set forth in this
Agreement.

1. Definitions. The following terms shall have the following meanings when used
in this Agreement:

“Agreement” shall mean this Purchase and Sale Agreement, including all exhibits
attached hereto.

“Amendment” has the meaning set forth in Section 6.3.

“Broker” has the meaning set forth in Section 12.

“Business Day” shall mean a day other than a Saturday, Sunday or day on which
banking institutions in the City of Houston, State of Texas are authorized or
required by law or executive order to be closed.

“Buyer’s Additional Objections” has the meaning set forth in Section 6.3.

“Buyer’s Objections” has the meaning set forth in Section 6.1.

“Cash” shall mean United States currency represented by cash in hand, certified
or cashier’s check, wire transfer or other readily available funds.

“Closing” or “Close of Escrow” shall mean the consummation of the Transaction,
as evidenced by the delivery of all required funds and documents to Escrow
Agent.

“Closing Date” shall mean 30 days after the expiration of the Inspection Period
subject to extension as provided below.

“Earnest Money Deposit” shall mean the funds deposited by Buyer with Escrow
Agent pursuant to Section 3 or Section 7.1, together with all accrued interest
thereon.

“Escrow” shall mean the escrow created pursuant to the Escrow Instructions, if
required, and this Agreement.

“Escrow Agent” shall mean Republic Title of Texas, Inc.



--------------------------------------------------------------------------------

“Escrow Instructions” shall mean the printed form escrow instructions to Escrow
Agent, prepared by Escrow Agent, to be executed by Seller and Buyer and
delivered to Escrow Agent pursuant to Section 5, if required by Escrow Agent.

“Initial Earnest Money Deposit” has the meaning set forth in Section 3.1.

“Inspection” has the meaning set forth in Section 6.5.

“Inspection Period” has the meaning set forth in Section 6.6.

“Opening of Escrow” shall mean the date of delivery to and acceptance by Escrow
Agent of a fully executed original of this Agreement, a fully executed original
of the Escrow Instructions, if required by Escrow Agent, and the Initial Earnest
Money Deposit.

“Permitted Exceptions” shall mean all matters affecting title to the Property
approved, deemed approved or waived by Buyer in accordance with Sections 6.1,
6.2 and 6.3.

“Personal Property” shall mean all of Seller’s right, title and interest, if
any, in and to (i) all licenses, permits and other approvals issued by any
governmental or quasi-governmental authority pertaining to the Property;
(ii) all plans and specifications, engineering and other reports and surveys
pertaining to the Property; and (iii) all other items of tangible and intangible
personal property used in connection with the Property.

“Planned Development” shall mean Buyer’s plans to construct 320 multi-family
units on the Property. Seller and Buyer agree that the Planned Development will
not consist of more than 340 multi-family units. To the extent that any owner’s
association or review committee approvals are required in connection with
Purchaser’s proposed development (“Approvals”), Buyer may prior to the
expiration of the Inspection Period deliver any necessary preliminary plans or
information to such parties in order to obtain such approvals (the “Preliminary
Plans”) for the proposed improvements to be built by Buyer on the Property (the
“Improvements”). Following delivery of the Preliminary Plans, Seller shall
reasonably assist and cooperate with Buyer to cause such parties to either
approve same or state the specific item(s) thereof which are disapproves and the
reason(s) therefor. Purchaser’s receipt of such Approvals shall be a condition
to Closing, and Seller shall reasonably cooperate with Purchaser to assist in
obtaining such Approvals.

“Property” shall mean the approximately 14.45 acres of real property located on
Grand Corner Drive in Fort Bend County, Texas, more particularly described on
Exhibit A attached hereto, together with all right, title and interest, if any,
of Seller in and to all strips and gores and any land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the
Property, and any real property owned, claimed or fenced by Seller which adjoins
the Property, and all right, title, and interest of Seller in and to any unpaid
award made or to be made for the taking by condemnation or otherwise, for public
or quasi-public use or purpose of such right, title or interest and any unpaid
award for damage to any or all of the Property by reason of change of grade of
any such street, road or avenue; and all water, air and mineral rights
(including any grandfathered groundwater or other groundwater or surface water
rights), and all easements, right-of-way, privileges, licenses (written or
oral), and all appurtenances thereto; and all Personal Property; together with
Seller’s right, title and interest in and to adjacent streets,

 

2



--------------------------------------------------------------------------------

alleys, and rights-of-way. The legal description of the Property on the Survey
or the Updated Survey shall take the place of Exhibit A attached hereto if such
Survey legal description differs from that contained on such exhibits.

“Purchase Price” shall mean the total purchase price to be paid by Buyer for the
Property, as set forth in Section 3.

“Survey” has the meaning set forth in Section 6.2.

“Survey Objections” has the meaning set forth in Section 6.2.

“Title Commitment” has the meaning set forth in Section 6.1.

“Title Company” shall mean Republic Title of Texas, Inc.

“Transaction” shall mean the purchase and sale contemplated by this Agreement.

“Updated Survey” has the meaning set forth in Section 6.2.

“1445 Affidavit” has the meaning set forth in Section 7.2(b).

2. Definitive Agreement for Purchase and Sale of Property. Upon full execution,
this Agreement shall be a binding agreement between Buyer and Seller for the
purchase and sale of the Property on the terms, conditions and provisions set
forth in this Agreement. This Agreement supersedes all other written or oral
agreements between Buyer and Seller concerning the Transaction.

3. Purchase Price and Method of Payment; Earnest Money. The Purchase Price for
the Property payable by Buyer to Seller shall be an amount equal to $3,147,210
and shall be payable as follows:

3.1 Earnest Money Deposit of $50,000 (the “Initial Earnest Money Deposit”), in
Cash, to be deposited by Buyer with Escrow Agent on or prior to three Business
Days following the delivery to Escrow Agent of fully executed originals of this
Agreement;

3.2 $50,000, in Cash, as an additional Earnest Money Deposit, to be deposited by
Buyer with Escrow Agent on prior to three Business Days following the expiration
of the Inspection Period, if Buyer has not previously terminated this Agreement;
and

3.3 the amount equal to the total Purchase Price less the Earnest Money Deposit
to be paid by Buyer to Seller, in Cash, at the Closing.

 

3



--------------------------------------------------------------------------------

4. Disposition of Earnest Money Deposit. Seller and Buyer hereby instruct Escrow
Agent to place the Earnest Money Deposit in a federally-insured interest-bearing
account, subject to immediate withdrawal. Seller and Buyer agree that the
Earnest Money Deposit shall be applied as follows and hereby instruct Escrow
Agent to apply the Earnest Money Deposit as follows:

4.1 In the event the Transaction is consummated, the Earnest Money Deposit shall
be applied against the Purchase Price;

4.2 In the event the Transaction is not consummated due to Seller’s failure to
perform all of Seller’s obligations under this Agreement or due to Buyer’s
cancellation of this Agreement pursuant to the provisions of Section 6, 14 or 15
or due to the failure of any of Buyer’s other conditions precedent set forth
herein and Buyer’s subsequent termination of this Agreement, the Earnest Money
Deposit shall be paid and delivered immediately to Buyer; and

4.3 In the event the Transaction is not consummated due to Buyer’s failure to
perform all of Buyer’s obligations under this Agreement, the Earnest Money
Deposit shall be paid and delivered to Seller as Seller’s total liquidated
damages, Seller and Buyer hereby agreeing that it would be impracticable and
extremely difficult to fix the amount of Seller’s actual damages and further
agreeing that the Earnest Money Deposit is a reasonable estimate of the amount
Seller might be damaged as a result of Buyer’s failure to perform hereunder.

5. Escrow Instructions. Contemporaneously with the execution of this Agreement,
and if required by Escrow Agent, Seller and Buyer shall execute and deliver the
Escrow Instructions to Escrow Agent. In the event of any conflict or
inconsistency between any provision of the Escrow Instructions and any provision
of this Agreement or any other instrument or document executed or delivered
pursuant to this Agreement, the provision of this Agreement or such other
instrument or document shall control.

6. Preliminary Title Commitment and Objections; Survey; Title Insurance Policy;
Inspection.

6.1 Preliminary Title Commitment and Objections. Within 10 days after Opening of
Escrow, Escrow Agent shall issue and deliver to Buyer and Seller a preliminary
title commitment from Title Company with respect to the Property disclosing all
matters of record and other matters of which Title Company has knowledge which
relate to the title to the Property and Escrow Agent’s and Title Company’s
requirements for closing the Escrow and issuing a TLTA extended coverage owner’s
policy of title insurance with respect to the Property, together with legible
copies of all instruments referred to therein (collectively, the “Title
Commitment”). Buyer shall have until the expiration of the Inspection Period in
which to object, in writing, to any easements, liens, encumbrances or other
exceptions or requirements in the Title Commitment (except for real property
taxes and assessments not due and payable which may constitute a lien on the
Property) (“Buyer’s Objections”). If Buyer fails to object timely, then the
Title Commitment shall be deemed approved by Buyer, and Buyer shall be deemed to
have elected to proceed with the Transaction on the terms and conditions of this
Agreement. If Buyer’s Objections are timely made, Seller, within 10 days after
receipt of Buyer’s Objections shall, in Seller’s sole discretion: (i) notify
Buyer in writing that Seller will attempt to cure the matters covered by Buyer’s
Objections within 30 days after Buyer’s receipt of Seller’s notice; or
(ii) notify Buyer in writing that Seller cannot or elects not to cure Buyer’s
Objections. Notwithstanding anything to the contrary contained in this
Agreement, Seller shall pay all monetary liens and encumbrances prior to the
Closing and Buyer shall have no obligation to object thereto. If Seller fails or
elects not to cure an objection under this Section 6.1, then Buyer,

 

4



--------------------------------------------------------------------------------

as its sole and exclusive right and remedy (all other rights and remedies in
such event being waived by Buyer), shall have the right to either:

(a) waive such objection and purchase the Property subject thereto without
reduction of the Purchase Price; or

(b) terminate this Agreement by notifying Seller thereof within 5 days after
Seller notifies Buyer of Seller’s inability or election not to cure such
objection. If Buyer does not so timely provide a waiver notice of Buyer’s
termination right, Buyer shall be deemed to have elected to have waived such
objection.

6.2 Survey. Within 10 days after Opening of Escrow, Seller, at Seller’s expense,
shall deliver to Buyer Seller’s existing survey, which shows the Property as a
separate tract (the “Survey”). Buyer may, at Buyer’s sole cost and expense,
obtain a further update to the Survey (such new or updated survey, the “Updated
Survey”). Buyer shall have until the expiration of the Inspection Period in
which to object, in writing, to the boundaries and legal description of the
Property and all easements, encroachments, improvements and other matters shown
on the Survey or the Updated Survey (the “Survey Objections”). If Buyer fails to
object timely, then the legal description and the boundaries of the Property,
the Property’s easements, encroachments, improvements as reflected on the Survey
and all other matters reflected on the Survey shall be deemed approved by Buyer,
and Buyer shall be deemed to have elected to proceed with the Transaction on the
terms and conditions of this Agreement. If the Survey Objections are timely
made, Seller, within five days after receipt of the Survey Objections in
writing, shall, in Seller’s sole discretion: (i) notify Buyer that Seller will
attempt to cure the matters covered by the Survey Objections within 30 days
after Buyer’s receipt of Seller’s notice; or (ii) notify Buyer that Seller
elects not to cure the Survey Objections. If Seller fails or elects not to cure
an objection under this Section 6.2, then Buyer, as its sole and exclusive right
and remedy (all other rights and remedies in such event being waived by Buyer),
shall have the right to either:

(a) waive such objection and purchase the Property subject thereto without
reduction of the Purchase Price; or

(b) terminate this Agreement by notifying Seller thereof within 5 days after
Seller notifies Buyer of Seller’s inability or election not to cure such
objection. If Buyer does not so timely provide a waiver notice of Buyer’s
termination right, Buyer shall be deemed to have elected to have waived such
objection.

6.3 Amendments to Title Commitment and Objections. If the Title Commitment is
amended by Title Company, Escrow Agent shall deliver to Buyer and Seller the
amendment, together with legible copies of all additional instruments referred
to therein (collectively, the “Amendment”). Buyer shall have until the later of
the Inspection Period or the tenth Business Day following Buyer’s receipt of the
Amendment in which to object, in writing, to any easements, encumbrances, or
other exceptions or requirements shown on the Amendment which were not disclosed
by the applicable Title Commitment or a previous Amendment (collectively,
“Buyer’s Additional Objections”). If Buyer fails to object within the applicable
time period, then the condition of title to the Property reflected on the
Amendment shall be

 

5



--------------------------------------------------------------------------------

deemed approved by Buyer and Buyer shall be deemed to have elected to proceed
with the Transaction on the terms and conditions of this Agreement. If Buyer’s
Additional Objections are timely made, Seller, within 10 days after receipt of
Buyer’s Additional Objections in writing, shall, in Seller’s sole discretion,
either: (a) notify Buyer in writing that Seller will attempt to cure the matters
covered by Buyer’s Additional Objections on or before the earlier of the date 30
days after Buyer’s receipt of Seller’s notice or the Close of Escrow; or
(b) notify Buyer that Seller elects not to cure Buyer’s Additional Objections.
If Seller is unable or unwilling to timely cure the matters covered by Buyer’s
Additional Objections upon terms acceptable to Buyer in Buyer’s sole and
absolute discretion, Seller, in writing prior to the applicable deadline, shall
notify Buyer, and Buyer, within 10 days from receipt of Seller’s notice, shall
either (i) waive such of Buyer’s Additional Objections as Seller shall have been
unable or unwilling to cure or (ii) cancel this Agreement. If Buyer does not
provide its election notice timely, then Buyer shall be deemed to have waived
such uncured Buyer’s Additional Objections and to have elected to proceed with
the Transaction on the terms and conditions of this Agreement.

6.4 Title Insurance Policy. At the Close of Escrow, Title Company shall commit
to issue to and in favor of Buyer an extended coverage owner’s policy of title
insurance with respect to the Property in the amount of the Purchase Price,
effective on the date of the Close of Escrow, insuring fee simple title to the
Property in Buyer subject only to the Permitted Exceptions and together with
such endorsements as Buyer may reasonably request.

6.5 Inspection. Buyer, with the reasonable cooperation of Seller, at Buyer’s
expense, has the right to inspect, test, analyze, study and evaluate the
Property, otherwise investigate the feasibility and desirability of acquiring
the Property from Seller and complete any studies of the Property as Buyer may
desire (collectively and individually, “Inspection”). During the Inspection
Period, Buyer will utilize commercially reasonable efforts to submit the
Preliminary Plans to the Architectural Review Committee of the Grand Lakes
Association within 120 days of the Opening of Escrow, and keep Seller reasonably
appraised as to the status thereof. Copies of all Inspections (which are from
third parties and not confidential) are to be delivered to Seller by Buyer if
Buyer terminates this Agreement. Further, Buyer shall not under any
circumstances divulge any of the Inspection results or data to third parties
(other than Buyer’s principals, advisors, owners, investors, lenders, attorneys,
consultants, employees and agents) without Seller’s prior written consent.
Seller shall provide to Buyer, within 10 days after the Opening of Escrow, all
reports and information concerning the Property in Seller’s possession or
reasonably available to Seller, including but not limited to engineering
studies, environmental investigations, traffic, water well investigations,
architectural guidelines, topographical and soils reports and studies, zoning,
land use entitlements, ad valorem property tax bills for the current and prior
year and any other written agreements impacting the operation and maintenance of
the Property (collectively, “Seller’s Information”). Seller hereby grants to
Buyer and Buyer’s agents, employees and contractors a non-exclusive right and
license to enter upon the Property to conduct the Inspection, provided that
prior to any entry upon the Property by Buyer, Buyer’s agents, employees and
contractors, Buyer shall provide to Seller and insurance certificate reflecting
liability insurance coverage of Buyer, its agents, employees and contractors of
not less than $1,000,000.00. Upon completion of each Inspection, Buyer shall
restore the property inspected to its condition prior to the Inspection. Buyer
hereby indemnifies and defends Seller against, and agrees to hold Seller
harmless for, from and against all claims, costs, fees (including witness and
attorneys’ fees), expenses, loss, damage and liability of any kind that may be

 

6



--------------------------------------------------------------------------------

asserted against or incurred by Seller as a result of the Inspection; provided,
however, the indemnity shall not extend (a) to protect Seller from any
pre-existing liabilities for matters merely discovered by Buyer (i.e., latent
environmental contamination) or (b) to the extent any claims, costs, fees,
expenses, loss, damage or liability are attributable to the action or inaction
of Seller or its agents or employees.

6.6 Inspection Period. Buyer shall have until 5:00 p.m. 150 days after the
Opening of Escrow (the “Inspection Period”) in which to complete the Inspection.
If, based upon the Inspection, Buyer determines that Buyer, in its sole
discretion, does not wish to proceed with the Transaction, Buyer, in writing to
Seller, given prior to the expiration of the Inspection Period, may cancel this
Agreement. If Buyer does not timely cancel this Agreement pursuant to this
Section 6.6, then Buyer shall be deemed to have approved the Inspection and to
have elected to proceed with the Transaction on the terms and conditions of this
Agreement.

6.7 Entitlements. Buyer, at Buyer’s cost and expense, may cause applicable
governmental authorities to grant and adopt zoning, site plan and other permits
and approvals for Buyer’s proposed development and use of the Property as a
multifamily housing community provided that no such approvals are binding on the
Property prior to Closing, and provided that any such permits and approvals
shall be terminated by Buyer if this Agreement is terminated. Seller shall
reasonably cooperate with Buyer (at no expense to Seller) with respect to any
proposed applications for the same (provided that the same shall not encumber
the Property or be binding on Seller prior to Closing).

6.8 Utilities. Within 60 days after the Effective Date, Buyer shall provide to
Seller with the amount of equivalent service units needed for both water and
sewer service for Buyer’s Planned Development, not to exceed 40,000 gallons per
day (the “Required Capacity”). The engineer for Grand Lakes MUD 4 shall verify
Buyer’s requested equivalent service units for both water and sewer and the
parties shall work to agree on the number of units that Seller shall assign to
Buyer at Closing, prior to the expiration of the Inspection Period. If the
parties agree to the number of equivalent service units for the Planned
Development, Seller shall assign that amount to Buyer from Seller’s reserved
capacity at Closing by a limited assignment of utility capacity to be signed by
the parties at Closing and approved by Grand Lakes MUD 4. It shall be Buyer’s
responsibility to verify adequate utility service is available to the Property,
including but not limited to water, sewer, storm sewer, detention, electricity
and gas for Buyer’s Planned Development.

7. Closing.

7.1 Time and Place. The Closing shall take place on the Closing Date in the
offices of Escrow Agent. Buyer may extend the Closing Date for up to two
additional periods as set forth below by notifying Seller at least two Business
Days prior to the then scheduled date for Closing and depositing with Title
Company additional Earnest Money as set forth below:

 

        Extension        

 

  

Length of Extension

 

  

Additional Earnest Money

 

1

  

30 days

  

$25,000

2

   30 days    $25,000

 

7



--------------------------------------------------------------------------------

7.2 Seller’s Closing Deliveries. At the Closing, Seller shall deliver to Escrow
Agent:

(a) Special Warranty Deed in substantially the form of Exhibit B, fully executed
and properly acknowledged by Seller, conveying to Buyer the Property, subject
only to the Permitted Exceptions, “AS IS, WHERE IS” and negating any warranties,
express or implied, including but not limited to any warranties as to condition,
fitness, suitability or merchantability, except for the special warranty of
title;

(b) Affidavit in a form and having the substance mutually acceptable to Buyer
and Seller, fully executed and properly acknowledged by Seller, as required by
Internal Revenue Code Section 1445(b)(2) (the “1445 Affidavit”);

(c) A Bill of Sale in the form of Exhibit C, fully executed by Seller, assigning
and transferring to Buyer all of Seller’s right, title and interest in and to
the Personal Property;

(d) Certificate executed by Seller stating that, as of the Closing Date, each of
Seller’s representations and warranties set forth herein is true and correct;

(e) Limited Assignment of Utility Capacity, executed by Seller, assigning and
transferring to Buyer the amount of sewer and water capacity for Buyer’s Planned
Development, in an amount approved by Seller and Grand Lakes MUD 4 during the
Inspection Period, not to exceed the Required Capacity;

(f) Notice of Deed Restrictions;

(g) Notice of Municipal Utility District;

(h) Originals or, if originals are not available, true and correct copies of all
records and files pertaining to the Property and in Seller’s possession or
reasonable control; and

(i) Such other funds, instruments or documents as may be reasonably requested by
Escrow Agent or reasonably necessary to effect or carry out the purposes of this
Agreement.

7.3 Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver to Escrow
Agent:

(a) The funds required pursuant to Sections 3, 7.1, 7.5 and 7.6 of this
Agreement;

 

8



--------------------------------------------------------------------------------

(b) Bill of Sale in the form of Exhibit C, fully executed by Buyer, assuming all
of Seller’s right, title and interest in and to the Personal Property;

(c) Limited Assignment of Utility Capacity, executed by Buyer, assigning and
transferring to Buyer the amount of sewer and water capacity for Buyer’s Planned
Development, in an amount approved by Seller and Grand Lakes MUD 4 during the
Inspection Period, not to exceed the Required Capacity;

(d) Notice of Deed Restrictions;

(e) Notice of Municipal Utility District;

(f) Such other funds, instruments or documents as may be reasonably requested by
Escrow Agent, or necessary, to effect or carry out the purposes of this
Agreement; and

(g) Copies of all of Buyer’s Inspection reports.

7.4 Escrow Agent’s Duties. At the Closing, Escrow Agent shall: (i) record the
Special Warranty Deed in the Official Real Property Records; (ii) disburse all
funds in accordance with a settlement statement completed in accordance with
this Agreement and approved by Buyer and Seller; (iii) deliver the Bill of Sale
and 1445 Affidavit to Buyer; and (iv) do such other items requested by Buyer and
Seller, in writing, consistent with this Agreement.

7.5 Prorations. All real and personal property taxes for the Property and the
Personal Property for the current calendar year and all charges for, water,
sewer, electricity and other utility services furnished to the Property (which
shall be prorated outside of Escrow) shall be prorated on and as of the Closing
Date. All rollback taxes and special assessments shall be paid by Seller in full
at the Close of Escrow. To the extent that information required for any prorates
or adjustments is not available on the Closing Date, Seller and Buyer shall
determine and effect such prorates and adjustments when such information is
available. If any portion of the Property is a portion of a larger tax parcel,
the real property taxes and assessments shall be allocated based on the square
footage of the Property and the total square footage of the tax parcel;
provided, however, that any taxes or assessments for improvements not located
within the Property but located within the tax parcel shall not be allocated to
the Property.

7.6 Closing Costs. Except as expressly provided in this Agreement, each party
shall bear its own costs and expenses (including attorneys’ fees) in connection
with its negotiation, due diligence investigation and conduct of the
Transaction. Escrow fees shall be divided equally between the parties. Seller
shall pay the costs of a standard owner’s policy of title insurance for the
Property and the costs of the Survey. Buyer shall pay any additional premiums
charged by Escrow Agent for an extended coverage owner’s policy of title
insurance for the Property, for any Updated Survey, and for any endorsements
requested by Buyer and any mortgagee policy obtained by Buyer. All other costs
associated with the closing of the Transaction shall be borne by the parties in
accordance with custom in the county where the Property is located, as
determined by Escrow Agent, unless otherwise specified in this Agreement.

 

9



--------------------------------------------------------------------------------

7.7 Possession. Buyer shall be entitled to possession of the Property
immediately after the Close of Escrow.

8. Seller’s Representations and Warranties. Seller hereby represents, warrants
and covenants to Buyer that:

8.1 Organization and Standing. Seller is duly organized, validly existing, in
good standing in the state of its formation and qualified to do business in the
State of Texas and has full power and authority to enter into this Agreement and
complete the Transaction.

8.2 Binding Agreement. The acceptance and performance of the terms and
provisions of this Agreement have been duly authorized and approved by all
necessary parties. Upon Seller’s execution and delivery of this Agreement, this
Agreement shall be binding and enforceable against Seller in accordance with its
terms, and upon Seller’s execution of the additional documents contemplated by
this Agreement, they shall be binding and enforceable against Seller in
accordance with their terms.

8.3 Consents. Neither the execution or delivery of this Agreement nor the
consummation of the Transaction is subject to any requirement that Seller obtain
any consent, approval or authorization of, or make any declaration or filing
with, any governmental authority or third party which has not been obtained or
which, in any case or in the aggregate, if not obtained or made would render
such execution, delivery or consummation illegal or invalid, or would constitute
a default under, result in the creation of any lien, charge or encumbrance upon
the Property or the Personal Property.

8.4 Litigation. There is no litigation, arbitration or administrative proceeding
pending, nor to the actual knowledge of Seller, threatened against Seller with
respect to the Property, the Personal Property or this Agreement, nor is there
any basis known to Seller for any such action or proceeding.

8.5 Conflict. Neither the execution of this Agreement, the consummation of the
transactions hereby contemplated, nor the fulfillment of the terms hereof, will
conflict with or result in a breach of any of the terms, conditions, or
provisions of, or constitute a default under, any agreement or instrument to
which Seller is, or is asserted to be, a party affecting the Property or to
which the Property is subject or any applicable laws or regulations of any
governmental body having jurisdiction.

8.6 Prior Agreement. Seller has not committed nor obligated itself in any manner
whatsoever to sell the Property or any portion thereof to any party other than
Buyer. Seller has not hypothecated or assigned the rents or income for the
Property in any manner.

8.7 Attachment. To Seller’s knowledge, there are no attachments, executions or
assignments for the benefit of creditors, receiverships, conservatorship or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief law which have been filed by Seller or are pending in current
judicial or administrative proceedings against Seller.

 

10



--------------------------------------------------------------------------------

8.8 Impact Fee Credits. To Seller’s knowledge, there are no impact fee credits
available with respect to the Property. Except for any assessments or costs that
may be imposed on the development of the Property and except for any taxes or
assessments which may hereafter be levied on the Property due to a change in
usage or ownership Seller has received no written notice of any pending or
contemplated special assessments with respect to the Property and has no
knowledge of any pending or being contemplated. Seller has received no written
request from any governmental entity with regard to dedication of the Property
or any part thereof and has no knowledge of any donations or payments to or for
schools, parks, fire departments or any other public entity which are required
to be made by the owner of the Property other than as set forth in the ad
valorem tax bills or public utility bills applicable to the Property.

8.9 No Leases. There are no leases or tenancies in effect with respect to the
Property and to Seller’s actual knowledge there are no parties in possession of
any portion of the Property as lessees or tenants at sufferance.

8.10 Environmental. To Seller’s current actual knowledge, and except as
disclosed in the information provided by the Seller to the Buyer, the Property
has not been the site of any activity that would violate any past or present
environmental law or regulation of any governmental body or agency having
jurisdiction over the Property. Specifically, but without limitation, to
Seller’s current actual knowledge and except as may be disclosed in Seller’s
Information, (1) solid waste, petroleum, or petroleum products have not been
handled or stored on the Property such that they may have leaked or spilled onto
the Property or contaminated the Property, (2) there is no on-site contamination
resulting from activities on the Property or adjacent tracts, and (3) the
Property contains no “hazardous materials” which shall mean any petroleum
products, flammables, explosives, radioactive materials, asbestos, radon, or
other hazardous waste including without limitation substances defined as
“hazardous substances”, “hazardous materials”, or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Hazardous Materials Transportation Act; and the Resources Conversation and
Recovery Act, and any other material or substance whose use, storage, or
disposal is regulated by law.

8.11 Violations. To Seller’s current, actual knowledge, the Property does not
violate any applicable law, statute, ordinance, rule, regulation, order or
determination of any governmental authority or any restrictive covenant or deed
restriction (recorded or otherwise) affecting the Property. Seller has no
current, actual information or knowledge of any change contemplated in any
applicable laws or any judicial or administrative action, or any significant
adverse fact or condition relating to the Property which has not been disclosed
in writing to Buyer by Seller.

8.12 Limitation. ALL OF SELLER’S REPRESENTATIONS AND COVENANTS IN THIS AGREEMENT
AND ALL EXHIBITS ATTACHED TO THIS AGREEMENT ARE LIMITED AS SET FORTH IN THIS
SUBPARAGRAPH. Seller’s covenants to provide information and documentation and
all of Seller’s representations are limited to Seller’s period of ownership of
the Property and the actual knowledge gained by Seller with respect to the
Property during such period of ownership, without any duty of investigation or
review nor the implication of any such duty as to same during such period of
ownership or otherwise. Buyer acknowledges that Seller’s “actual knowledge” is
limited to that of John S. Moody and Joe L. Moody, without

 

11



--------------------------------------------------------------------------------

investigation or review or duty to investigate or review. Accordingly, Buyer
must rely solely on Buyer’s Inspection to verify the accuracy thereof. As to the
period prior to Seller’s ownership, Seller can make no representation; however,
Seller shall provide such information and documentation as described in this
Agreement as is in Seller’s possession. Seller shall not be a warrantor or
guarantor of any studies or tests conducted by Seller or its employees or any
third party and provided to Buyer pursuant to this Agreement, if any, nor of any
other Seller’s Information provided to Buyer pursuant to this Agreement, nor has
Seller made, nor does Seller make, any representation or warranty of any kind or
nature whatsoever concerning any such studies, tests or other Seller’s
Information, such as but not limited to any representation or warranty as to the
completeness or accuracy thereof, nor as to the experience or qualifications of
any person or entity involved in the preparation of same.

9. Buyer’s Representations and Warranties. Buyer hereby represents, warrants and
covenants to Seller that:

9.1 Organization and Standing. Buyer is a limited liability company, duly
organized and validly existing, and has full power and authority to do business
in Texas, enter into this Agreement and complete the Transaction.

9.2 Binding Agreement. The acceptance of the terms and provisions of this
Agreement and, as of the expiration of the Inspection Period, the performance
thereof, have, or will have, been duly authorized and approved by all necessary
parties. Upon execution and delivery of this Agreement by Buyer, this Agreement
shall be binding and enforceable against Buyer in accordance with its terms, and
upon execution and delivery of the additional documents contemplated by this
Agreement by Buyer, they shall be binding and enforceable against Buyer in
accordance with their terms.

9.3 AS IS. BUYER IS KNOWLEDGEABLE AND EXPERIENCED WITH RESPECT TO COMMERCIAL
REAL ESTATE MATTERS. BUYER IS PURCHASING THE PROPERTY IN ITS “AS IS” CONDITION
AS HEREIN PROVIDED WITH NO WARRANTIES BY SELLER AS TO MERCHANTABILITY,
HABITABILITY, SUITABILITY FOR COMMERCIAL PURPOSES, OR FITNESS FOR ANY PARTICULAR
USE, IT BEING UNDERSTOOD AND AGREED THAT BUYER IS RELYING SOLELY ON ITS OWN
INSPECTIONS, ENGINEERING STUDIES AND REPORTS, FEASIBILITY STUDIES AND
EXAMINATIONS OF THE PROPERTY IN BUYER’S DETERMINATION OF THE CONDITION OF THE
PROPERTY AND ANY IMPROVEMENTS, FIXTURES AND EQUIPMENT TO BE SOLD TO BUYER UNDER
THE AGREEMENT.

10. Condition Precedent; Survival of Representations and Warranties; Disclaimer.

10.1 Condition Precedent; Survival of Representations and Warranties. The truth
of the representations and warranties set forth in Section 8 on and as of the
date hereof and on and as of the Close of Escrow shall be a condition precedent
to Buyer’s obligations to purchase the Property and otherwise perform under this
Agreement. All representations and warranties by Seller and Buyer set forth in
this Agreement shall survive the execution and delivery of this Agreement, the
recordation of the Special Warranty Deed and the Close of

 

12



--------------------------------------------------------------------------------

Escrow for a period of 12 months. All claims for breach of representation and
warranty shall be made in writing and any action for enforcement thereof
commenced prior to the expiration of such 12-month period.

10.2 Disclaimer. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN
SECTION 8, BUYER IS ACQUIRING THE PROPERTY IN ITS “AS IS” CONDITION, WITH ALL
FAULTS, IF ANY, AND WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED. EXCEPT AS SET
FORTH HEREIN OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO BUYER AT
CLOSING, NEITHER SELLER NOR ANY AGENTS, REPRESENTATIVES, OR EMPLOYEES OF SELLER
HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, DIRECT OR INDIRECT, ORAL OR
WRITTEN, EXPRESS OR IMPLIED, TO BUYER OR ANY AGENTS, REPRESENTATIVES, OR
EMPLOYEES OF BUYER WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE PHYSICAL CONDITION OF THE PROPERTY OR THE PERSONAL PROPERTY (INCLUDING
WITHOUT LIMITATION THE ENVIRONMENTAL CONDITION OF THE PROPERTY). SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AS TO THE PROPERTY: (I) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY; (II) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE; AND (III) ANY IMPLIED WARRANTY WITH RESPECT TO THE
CONDITION OF THE PROPERTY, THE PAST OR PROJECTED FINANCIAL CONDITION OF THE
PROPERTY (INCLUDING, WITHOUT LIMITATION, THE INCOME OR EXPENSES THEREOF) OR THE
USES PERMITTED ON, THE DEVELOPMENT REQUIREMENTS FOR, OR ANY OTHER MATTER OR
THING RELATING TO ALL OR ANY PORTION OF THE PROPERTY. EXCEPT AS SET FORTH
HEREIN, SELLER MAKES NO WARRANTY, REPRESENTATION OR COVENANT WITH RESPECT TO ANY
OF THE FOREGOING. BUYER ACKNOWLEDGES THAT BUYER IS RELYING SOLELY ON ITS OWN (OR
ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF THE PROPERTY AND
NOT ON ANY STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE
(OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS REPRESENTATIVES OTHER THAN THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT. THE BUYER HEREBY
EXPRESSLY ASSUMES ALL RISKS, LIABILITIES, CLAIMS, DAMAGES, AND COSTS (AND AGREES
THAT SELLER SHALL HAVE NO LIABILITY, INCLUDING WITHOUT LIMITATION STRICT
LIABILITY FOR ANY SPECIAL, DIRECT, INDIRECT, CONSEQUENTIAL, OR OTHER DAMAGES,
ANY SUCH LIABILITY WHICH WOULD OTHERWISE EXIST OR ARISE BEING HEREBY WAIVED AND
RELEASED BY BUYER) RESULTING OR ARISING FROM OR RLEATED TO THE OWNERSHIP, USE,
CONDITION, LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF THE PROPERTY.
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY IN THIS AGREEMENT, THE
DISCLAIMERS PROVIDED FOR IN THIS SECTION 10.2 SHALL NOT APPLY TO OR PREVENT ANY
CLAIMS ARISING FROM A BREACH OF THE REPRESENTATIONS, WARRANTIES OR OBLIGATIONS
OF SELLER UNDER THIS AGREEMENT OR THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER
TO BUYER AT CLOSING THAT SURVIVE THE CLOSING. THE PROVISIONS OF

 

13



--------------------------------------------------------------------------------

THIS SECTION 10.2 SHALL SURVIVE THE CANCELLATION OR TERMINATION OF THIS
AGREEMENT AND SHALL SURVIVE THE CLOSE OF ESCROW.

11. Covenants. From and after the date of this Agreement and until Closing or
any termination or cancellation of this Agreement, Seller, without the prior
written consent of Buyer, shall not (i) enter into a contract or agreement for
the sale, transfer or conveyance, exchange, encumbrance or other disposition of
all or any portion of the Property; (ii) grant a lien, pledge, encumbrance,
security interest, option, right of first refusal, charge, license, right of
way, dedication or easement against or across the Property which will not be
released or removed prior to Close of Escrow; (iii) enter into any maintenance,
management or service contracts for the Property which will remain in force and
effect after the Closing; (iv) terminate any liability or hazard insurance for
the Property prior to Close of Escrow; or (v) commit or permit to be committed
any waste to the Property. Seller shall promptly furnish Buyer with any notice
concerning the Property that Seller receives from any appraisal district, taxing
authority or other governmental entity.

12. Broker’s Commission. Concerning any brokerage commission, Seller and Buyer
agree as follows:

12.1 Seller and Buyer warrant, each to the other, that they have not dealt with
any finder, broker or realtor in connection with the Transaction other than
Steve Mahood of Moody Rambin Interests, and Dennis N. Johnston (collectively,
the “Brokers”).

12.2 Seller shall pay a commission to the Brokers in the amount of 6% of the
Purchase Price, such that  1/2 of the Brokers fee shall be paid to Steve Mahood
of Moody Rambin Interests and  1/2 of the Brokers fee shall be paid to Dennis N.
Johnston, only upon the occurrence of the Close of Escrow.

12.3 Seller shall and does hereby indemnify Buyer against, and agrees to hold
Buyer harmless for and from any claim, demand or suit for any brokerage
commission, finder’s fee or similar charge in respect of the execution of this
Agreement or the Transaction based on any act by or agreement or contract with
Seller, and for all losses, obligations, costs, expenses and fees (including
reasonable attorneys’ fees) incurred by Buyer on account of or arising from any
such claim, demand or suit.

12.4 Except for the commission payable by Seller to Brokers pursuant to
Section 12.2, Buyer shall and does hereby indemnify Seller against, and agrees
to hold Seller harmless for and from any claim, demand or suit for any brokerage
commission, finder’s fee or similar charge in respect of the execution of this
Agreement or the Transaction based on any agreement or contract with Buyer, and
for all losses, obligations, costs, expenses and fees (including reasonable
attorneys’ fees) incurred by Seller on account of or arising from any such
claim, demand or suit.

The provisions of this Section 12 shall survive the Closing Date and the
delivery of the Special Warranty Deed.

13. Assignment. Buyer may assign this Agreement or any of its rights under this
Agreement to any person or entity in which Buyer or its affiliates hold an
equity or ownership

 

14



--------------------------------------------------------------------------------

interest or to any person or entity for which Buyer (or an affiliate) provides
investment or management services without Seller’s consent. Buyer may not
otherwise assign this Agreement or any of its rights under this Agreement to any
person, partnership, corporation or other entity other than pursuant to this
Section 13 without Seller’s written consent.

14. Risk of Loss. In the event of any material loss, contamination, damage or
taking of the Property or any portion thereof prior to the Close of Escrow,
Buyer may, within 10 Business Days after Buyer receives notice of such loss,
contamination, damage or taking, or prior to Close of Escrow, whichever occurs
first, cancel this Agreement. In the alternative, Buyer may attempt to negotiate
an appropriate downward adjustment of the Purchase Price. If Seller and Buyer
cannot agree upon such a downward adjustment within a reasonable period (not to
exceed 10 Business Days from the date Buyer receives notice of the loss, damage,
contamination or taking or Close of Escrow), Buyer may cancel this Agreement. If
(i) Buyer waives any such loss, damage or taking and proceeds to consummate the
Transaction or (ii) the loss, damage or taking is not material, the Transaction
shall continue as set forth in this Agreement, then Seller, at the Close of
Escrow and as a condition precedent thereto, shall pay to Buyer or apply against
the Purchase Price the amount of any insurance or condemnation proceeds
attributable thereto which have been received by Seller, and assign to Buyer as
of the Close of Escrow all rights or claims to such proceeds payable thereafter.
For purposes of this Section, a loss, damage, contamination or taking shall be
deemed material if it results in the permanent loss of use of 5% or more of the
square footage of the Property, or results in potential loss in value of more
than 5% of the Purchase Price. The Closing Date shall be extended as necessary
to permit Buyer and Seller to comply with this Section 14.

15. Remedies.

15.1 Buyer’s Remedies. If Seller fails to perform any of Seller’s obligations
under this Agreement and such failure continues for five days after Seller’s
receipt of written notice from Buyer, then Buyer may, as Buyer’s sole and
exclusive remedy for such failure, pursue one of the following: (i) waive such
failure and proceed to consummate the Transaction (provided that in no event
shall Buyer have the right to waive any of Seller’s conditions precedent
hereunder); (ii) obtain specific performance of this Agreement; or (iii) if and
only if, specific performance is not available to Buyer for any reason, recover
damages due to such failure of Seller to perform hereunder; or (iv) cancel this
Agreement and receive a return of the Earnest Money Deposit.

15.2 Seller’s Remedies. If Buyer fails to perform any of Buyer’s obligations
under this Agreement and such failure continues for five days after Buyer’s
receipt of written notice from Seller, then Seller shall as its sole and
exclusive remedy be entitled to cancel this Agreement and retain the Earnest
Money Deposit (including any and all additional Earnest Money Deposits) in
accordance with Section 4, as Seller’s agreed and total liquidated damages.
Seller and Buyer agree that actual damages would be difficult to calculate and
that the Earnest Money Deposit is a reasonable estimate of the damages Seller
will incur in the event of a default by Buyer. In no event shall Seller be
entitled to recover any other monetary damages against Buyer due to any such
failure of Buyer to perform hereunder.

 

15



--------------------------------------------------------------------------------

16. Cancellation. If this Agreement is to be cancelled pursuant to the
provisions hereof, such cancellation shall be effected by the canceling party
giving written notice of the cancellation to the other party and Escrow Agent.
Upon such cancellation, Escrow Agent shall dispose of the Earnest Money Deposit
in accordance with Section 4 and return all documents deposited in the Escrow to
the party who supplied the documents. Upon such delivery of Earnest Money and
documents, this Agreement and the Escrow shall be deemed cancelled and
terminated, and except as expressly provided herein, neither party shall have
any further obligations hereunder.

17. Attorneys’ Fees. If there is any litigation between Seller and Buyer to
enforce or interpret any provisions hereof or rights arising hereunder, the
unsuccessful party in such litigation, as determined by the court, shall pay to
the successful party, as determined by the court, all costs and expenses,
including but not limited to reasonable attorneys’ fees incurred by the
successful party, such fees to be determined by the court sitting without a
jury.

18. Notices. Except as otherwise required by law, any notice given in connection
with the Transaction shall be in writing and shall be given by personal
delivery, overnight courier service, telecopy, electronic mail or United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to Seller or Buyer at the addresses set forth below (or at such other
address as Seller or Buyer or the person receiving copies may designate in
writing). Notice shall be deemed to have been received on the date on which
notice is delivered, if notice is given by personal delivery, telecopy or
electronic mail, on the day after the delivery to the overnight courier service,
if such a service is used, on the earlier of actual receipt or the third day
after deposit in the mail, if mailed. Copies of all notices given to Seller or
Buyer shall be given to Escrow Agent.

 

Seller:

  

Parkside/Grand Parkway, Ltd.

  

3003 W. Alabama

   Houston, Texas 77048    Attention: Joe Moody    Fax No.: 281-220-3643   
E-mail: joe.moody@parksidecap.com    with a copy to:    John S. Moody, Jr., PLLC
   3003 W. Alabama    Houston, Texas 77098    Attention: John S. Moody, Jr.   
Fax No.: 281-220-3645    E-mail: john.moody@johnsmoodyjrlaw.com

 

16



--------------------------------------------------------------------------------

Buyer:

   Trinsic Acquisition Company, LLC    3100 Monticello Avenue, Suite 900   
Dallas, Texas 75205    Attention: Silas Graham    Fax No.: (214) 462-7150   
E-mail: sgraham@trinsicres.com    with a copy to:    DLA Piper LLP (US)    1717
Main Street, Suite 4600    Dallas, Texas 75201    Attn: Craig B. Anderson    Fax
No.: (972) 813-6255    E-mail: craig.anderson@dlapiper.com    Escrow Agent:   

Republic Title of Texas, Inc.

   2626 Howell Street, 10th Floor    Dallas, Texas 75204    Attn: Bo Feagin   
Fax No.: (214) 303-0935    E-mail: bfeagin@republictitle.com

19. Exclusivity. In consideration for the considerable amount of time and
expense that Buyer will devote to the evaluation of the transactions described
herein, Seller agrees that prior to the expiration of the Inspection Period,
neither Seller or anyone acting on its behalf will solicit, encourage,
negotiate, act upon or conclude in any way any offer from any person or entity
other than Buyer with respect to the Property.

20. Escrow Cancellation Charges; Survey Costs. If the Escrow fails to close
because of Seller’s default, Seller shall be liable for any cancellation charges
by Escrow Agent. If the Escrow fails to close because of Buyer’s default, Buyer
shall be liable for any cancellation charges by Escrow Agent. If the Escrow
fails to close for any other reason, Seller and Buyer each shall be liable for
one-half of any cancellation charges.

21. Additional Acts. The parties agree to execute promptly such other documents
and perform such other acts as may be reasonably necessary to carry out the
purpose and intent of this Agreement.

22. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

23. Time of Essence. Time is of the essence of this Agreement. However, if this
Agreement requires any act to be done or action to be taken on a date that is
not a Business Day, such act or action shall be deemed to have been validly done
or taken if done or taken on the next succeeding Business Day.

24. Waiver. The waiver by any party hereto of any right granted to it hereunder
shall not be deemed to be a waiver of any other right granted hereunder, nor
shall the same be deemed to be a waiver of a subsequent right obtained by reason
of the continuation of any matter previously waived.

 

17



--------------------------------------------------------------------------------

25. Survival. All of the covenants, agreements, representations and warranties
set forth in this Agreement shall survive the Closing for a period of 12 months,
and shall not merge into any deed, assignment or other instrument executed or
delivered pursuant hereto. All claims for breach of any covenants, agreements,
representations and warranties must be made in writing during such 12-month
period or shall be deemed waived.

26. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

27. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

28. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the matters set forth herein as of the date hereof; it
supersedes all prior oral or written agreements of the parties as to the matters
set forth herein; and it cannot be altered or amended except pursuant to an
instrument in writing, signed by each of the parties hereto.

29. Construction. This Agreement is the result of negotiations between the
parties, neither of whom has acted under any duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions hereof shall
be construed in accordance with their usual and customary meanings. Seller and
Buyer hereby waive the application of any rule of law which otherwise would be
applicable in connection with the construction of this Agreement that ambiguous
or conflicting terms or provisions should be construed against the party who (or
whose attorney) prepared the executed Agreement or any earlier draft of the
same.

30. Interpretation. If there is any specific and direct conflict between, or any
ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement, which shall be
deemed to prevail and control. If, pursuant to this Agreement, any date
indicated herein falls on an official United States Holiday or a Saturday or
Sunday, the date so indicated shall mean the next business day following such
date. All parties to this Agreement and their counsel have reviewed and revised
or requested revisions to this Agreement, and the usual rule of construction
that any ambiguities are to be resolved against the drafting party will not
apply to the construction or interpretation of this Agreement or any amendments
hereof.

31. Headings. The headings in this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.

32. No Third Party Beneficiary. No term or provision of this Agreement or the
exhibits hereto is intended to be, nor shall any such term or provision be
construed to be, for the benefit of any person, firm, corporation or other
entity not a party hereto (including, without limitation, any broker), and no
such other person, firm, corporation or entity shall have any right or cause of
action hereunder.

 

18



--------------------------------------------------------------------------------

33. Severability. If any provision of this Agreement or any portion of any
provision of this Agreement shall be deemed to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not alter
the remaining portion of such provision, or any other provision hereof, as each
provision of this Agreement shall be deemed severable from all other provisions
hereof.

34. Incorporation by Reference. All exhibits to this Agreement are fully
incorporated herein as though set forth herein in full.

35. Tax Deferred Exchange. Buyer agrees to cooperate with Seller to qualify the
transfer of the Property as a like kind exchange of property under Section 1031
of the Internal Revenue Code of 1986, as amended, provided that: (a) the
exchange shall in no way hinder or delay Closing; (b) Buyer shall not be
required to take title to any property other than the Property; (c) Seller shall
indemnify and pay all costs, fees and expenses related to the exchange;
(d) Buyer shall have no obligation with respect to the exchange except to
cooperate with Seller; and (e) Seller shall hold harmless Buyer from all costs,
expenses and liabilities arising from the exchange or the effectiveness of the
exchange.

36. Risk of Loss. Seller shall bear the risk of loss with respect to the
Property until the Closing.

37. Restricted Use on Seller’s Property. Seller agrees to include a restriction
on Seller’s remaining property, comprised of 18.95 acres of land and shown as
Tract B, Part 1 on Exhibit D attached hereto and made a part hereof (“Seller’s
Remaining Property”), prohibiting Seller, its successors and assigns from
developing Seller’s Remaining Property as a multifamily residential development
(the “Multifamily Restriction”). The Multifamily Restriction shall be included
in the Special Warranty Deed to be delivered at Closing, which shall encumber
Seller’s Remaining Property.

38. Deed Restrictions Notice. At Closing, Seller and Buyer shall sign and
acknowledge the form of Notice of Deed Restrictions required by the City of
Houston Ordinance No. 89-1312, as amended.

39. Drainage/Utility District Notice. The Property that you are about to
purchase is located in the Grand Lakes Municipal Utility District No. 4. The
district has taxing authority separate from any other taxing authority and may,
subject to voter approval, issue an unlimited amount of bonds and levy an
unlimited rate of tax in payment of such bonds. Seller will provide the
statutory MUD Notice to Buyer at Closing. Buyer hereby acknowledges receipt of
the foregoing notice at or prior to execution of a binding contract for the
purchase of the real property described in such notice or at closing of the
purchase of the real property.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SELLER: PARKSIDE/GRANDPARKWAY, LTD., a Texas limited partnership By:  

Parkside/Grand Reserve GP, LLC,

a Texas limited liability company

Its:   General Partner

 

  By:  

Parkside Capital Land Fund, Ltd.,

a Texas limited partnership

  Its:   Sole Member

 

    By:  

Parkside Capital Land Fund, Ltd.,

a Texas limited partnership

    Its:   General Partner

 

    By:  

/S/ Joe Moody

      Name:  

Joe Moody

      Title:  

Manager

 

 

BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

/S/ Silas Graham

  Silas Graham   Vice President

 

20



--------------------------------------------------------------------------------

The Escrow Instructions, this Purchase and Sale Agreement and the Earnest Money
Deposit are accepted and the Escrow is opened as of February     , 2012.

 

ESCROW AGENT: REPUBLIC TITLE OF TEXAS, INC. By:  

/S/ Jenifer Haden

  Name:  

Jennifer Haden

  Title:  

Vice President

 

21



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT B

SPECIAL WARRANTY DEED

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT C

BILL OF SALE

[Omitted as not necessary to an understanding of the Agreement]

 

EXHIBIT D

SELLER’S REMAINING PROPERTY

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated effective
July 2, 2012, is entered into between Parkside/Grand Reserve, Ltd., a Texas
limited partnership (“Seller”) and Trinsic Acquisition Company, LLC, a Delaware
limited liability company (“Buyer”).

R E C I T A L S:

A. Buyer and Seller have entered into a Purchase and Sale Agreement (the
“Agreement”), dated effective February 10, 2012, with respect to the purchase
and sale of certain real property located in Fort Bend County, Texas, as more
fully described in the Agreement.

B. Buyer and Seller have agreed to extend the Inspection Period, and the parties
have agreed to certain other matters, as set forth below.

A G R E E M E N T S:

Now, therefore, in consideration of the mutual agreements set forth below, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agree as follows:

1. The Agreement is hereby amended to provide that the Inspection Period under
Section 6.6 of the Agreement shall expire at 5:00 p.m. on August 31, 2012.

2. Except as expressly amended hereby, the Agreement and all rights and powers
created thereunder are in all respects ratified and confirmed and remain in full
force and effect. Where any section, subsection or clause of the Agreement is
modified or deleted by this Amendment, any unaltered provision of such section,
subsection or clause of the Agreement shall remain in full force and effect.
However, where any provision of this Amendment conflicts or is inconsistent with
the Agreement, the provision of this Amendment shall control.

3. Terms used herein, which are not otherwise defined or modified herein, but
which are defined in the Agreement, shall have the meanings therein ascribed to
them.

4. This Amendment (a) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; (b) may be modified
or amended only in writing signed by each party hereto; (c) may be executed by
facsimile signatures and in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute one and the same agreement; and (d) embodies the entire Amendment and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to such subject matter.

 

1



--------------------------------------------------------------------------------

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

The undersigned have caused this Amendment to be executed effective as of the
date first set forth above.

 

SELLER:

Parkside/Grand Reserve, Ltd.

a Texas limited partnership

By:  

Parkside/Grand Reserve GP, LLC

a Texas limited liability company

Its:   General Partner   By:  

/S/ Dan T. Moody

  Name:  

Dan T. Moody

  Title:  

Manager

 

BUYER:

Trinsic Acquisition Company, LLC

a Delaware limited liability company

By:  

/S/ Silas Graham

  Silas Graham, Vice President

 

 

 

3



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated
effective August 21, 2012, is entered into between Parkside/Grand Reserve, Ltd.,
a Texas limited partnership (“Seller”) and Trinsic Acquisition Company, LLC, a
Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Buyer and Seller have entered into a Purchase and Sale Agreement dated
effective February 10, 2012, as amended by that certain Amendment to Purchase
and Sale Agreement dated effective July 2, 2012 (as amended, the “Agreement”),
with respect to the purchase and sale of certain real property located in Fort
Bend County, Texas, as more fully described in the Agreement.

B. Buyer and Seller have agreed to extend the Inspection Period, and the parties
have agreed to certain other matters, as set forth below.

A G R E E M E N T S:

Now, therefore, in consideration of the mutual agreements set forth below, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agree as follows:

1. The Agreement is hereby amended to provide that the Inspection Period under
Section 6.6 of the Agreement shall expire at 5:00 p.m. on October 1, 2012.

2. Except as expressly amended hereby, the Agreement and all rights and powers
created thereunder are in all respects ratified and confirmed and remain in full
force and effect. Where any section, subsection or clause of the Agreement is
modified or deleted by this Amendment, any unaltered provision of such section,
subsection or clause of the Agreement shall remain in full force and effect.
However, where any provision of this Amendment conflicts or is inconsistent with
the Agreement, the provision of this Amendment shall control.

3. Terms used herein, which are not otherwise defined or modified herein, but
which are defined in the Agreement, shall have the meanings therein ascribed to
them.

4. This Amendment (a) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; (b) may be modified
or amended only in writing signed by each party hereto; (c) may be executed by
facsimile signatures and in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute one and the same agreement; and (d) embodies the entire Amendment and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to such subject matter.

 

1



--------------------------------------------------------------------------------

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

The undersigned have caused this Amendment to be executed effective as of the
date first set forth above.

 

SELLER:

Parkside/Grand Reserve, Ltd.

a Texas limited partnership

By:  

Parkside/Grand Reserve GP, LLC

a Texas limited liability company

Its:   General Partner   By:  

/S/ Joe Moody

  Name:  

Joe Moody

  Title:  

Manager

 

BUYER:

Trinsic Acquisition Company, LLC

a Delaware limited liability company

By:  

/S/ Silas Graham

  Silas Graham, Vice President

 

3



--------------------------------------------------------------------------------

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated
effective September 24, 2012, is entered into between Parkside/Grand Reserve,
Ltd., a Texas limited partnership (“Seller”) and Trinsic Acquisition Company,
LLC, a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Buyer and Seller have entered into a Purchase and Sale Agreement dated
effective February 10, 2012, as amended by that certain Amendment to Purchase
and Sale Agreement dated effective July 2, 2012, and as amended by that certain
Second Amendment to Purchase and Sale Agreement dated effective August 21, 2012
(as amended, the “Agreement”), with respect to the purchase and sale of certain
real property located in Fort Bend County, Texas, as more fully described in the
Agreement.

B. Buyer and Seller have agreed to extend the Inspection Period and the Closing
Date, and the parties have agreed to certain other matters, as set forth below.

A G R E E M E N T S:

Now, therefore, in consideration of the mutual agreements set forth below, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agree as follows:

1. The Agreement is hereby amended to provide that the Inspection Period under
Section 6.6 of the Agreement shall expire at 5:00 p.m. on November 15, 2012.

2. The Closing Date shall take place on or before December 15, 2012. The
Agreement is hereby amended to delete Buyer’s right to extend the Closing Date
under Section 7.1 of the Agreement. Buyer shall have no right to extend the
Closing Date beyond December 15, 2012.

3. Except as expressly amended hereby, the Agreement and all rights and powers
created thereunder are in all respects ratified and confirmed and remain in full
force and effect. Where any section, subsection or clause of the Agreement is
modified or deleted by this Amendment, any unaltered provision of such section,
subsection or clause of the Agreement shall remain in full force and effect.
However, where any provision of this Amendment conflicts or is inconsistent with
the Agreement, the provision of this Amendment shall control.

4. Terms used herein, which are not otherwise defined or modified herein, but
which are defined in the Agreement, shall have the meanings therein ascribed to
them.

5. This Amendment (a) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; (b) may be modified
or amended only in writing signed by each party hereto; (c) may be executed by
facsimile signatures and in several

 

1



--------------------------------------------------------------------------------

counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute one and the same
agreement; and (d) embodies the entire Amendment and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements relating to such subject matter.

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

The undersigned have caused this Amendment to be executed effective as of the
date first set forth above.

 

SELLER:

Parkside/Grand Reserve, Ltd.

a Texas limited partnership

By:  

Parkside/Grand Reserve GP, LLC

a Texas limited liability company

Its:   General Partner   By:  

/S/ Joe Moody

  Name:  

Joe Moody

  Title:  

Manager

 

BUYER:

Trinsic Acquisition Company, LLC

a Delaware limited liability company

By:  

/S/ Silas Graham

  Silas Graham, Vice President

 

3



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated
effective December 7, 2012, is entered into between Parkside/Grand Reserve,
Ltd., a Texas limited partnership (“Seller”) and Trinsic Acquisition Company,
LLC, a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Buyer and Seller have entered into a Purchase and Sale Agreement dated
effective February 10, 2012, as amended by that certain Amendment to Purchase
and Sale Agreement dated effective July 2, 2012, and as amended by that certain
Second Amendment to Purchase and Sale Agreement dated effective August 21, 2012
and as amended by that certain Third Amendment to Purchase and Sale Agreement
dated effective September 24, 2012 (as amended, the “Agreement”), with respect
to the purchase and sale of certain real property located in Fort Bend County,
Texas, as more fully described in the Agreement.

B. Buyer and Seller have agreed to extend the Closing Date and the parties have
agreed to certain other matters, as set forth below.

A G R E E M E N T S:

Now, therefore, in consideration of the mutual agreements set forth below, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agree as follows:

1. The Closing Date shall take place on or before December 21, 2012. Buyer shall
have no right to extend the Closing Date beyond December 21, 2012. In
consideration for the extension of the Closing Date to December 21, 2012, Buyer
shall deposit with Escrow Agent, within three (3) business days following the
effective date of this Amendment, Fifty Thousand and No/100 Dollars ($50,000.00)
in Cash, as an additional Earnest Money Deposit which additional Earnest Money
Deposit shall be applied against the Purchase Price at Closing and shall
otherwise be held by the Escrow Agent in accordance with the provisions of
Section 4 of the Agreement.

2. Except as expressly amended hereby, the Agreement and all rights and powers
created thereunder are in all respects ratified and confirmed and remain in full
force and effect. Where any section, subsection or clause of the Agreement is
modified or deleted by this Amendment, any unaltered provision of such section,
subsection or clause of the Agreement shall remain in full force and effect.
However, where any provision of this Amendment conflicts or is inconsistent with
the Agreement, the provision of this Amendment shall control.

3. Terms used herein, which are not otherwise defined or modified herein, but
which are defined in the Agreement, shall have the meanings therein ascribed to
them.

 

1



--------------------------------------------------------------------------------

4. This Amendment (a) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; (b) may be modified
or amended only in writing signed by each party hereto; (c) may be executed by
facsimile signatures and in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute one and the same agreement; and (d) embodies the entire Amendment and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to such subject matter.

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

The undersigned have caused this Amendment to be executed effective as of the
date first set forth above.

 

SELLER:

Parkside/Grand Reserve, Ltd.

a Texas limited partnership

By:  

Parkside/Grand Reserve GP, LLC

a Texas limited liability company

Its:   General Partner   By:  

/S/ John S. Moody

  Name:  

John S. Moody

  Title:  

President

 

BUYER:

Trinsic Acquisition Company, LLC

A Delaware limited liability company

By:  

/S/ Silas Graham

  Silas Graham, Vice President

 

3